Citation Nr: 0501212	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-00 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected hypertension.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected abdominal scars.  




ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran had active naval service from January 1972 to 
August 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions RO, which granted service connection 
and assigned no percent ratings for hypertension and 
abdominal scars.  

The issue of an increase initial evaluation for the service-
connected abdominal scars is addressed in the REMAND portion 
of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected hypertension is not shown to be 
manifested by diastolic pressure readings of more than 100 or 
systolic pressure readings of more than 160; nor is the 
service-connected disability picture shown to be manifested 
by the required use of medication with a history of diastolic 
pressure readings of 100 or more.  



CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
evaluation for the service-connected hypertension have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.104 including Diagnostic Code 7101 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issue herein.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran, moreover, has been 
accorded ample opportunity to present evidence and argument 
on her behalf.  

Further, by an April 2002 letter, the May 2002 Statement of 
the Case, and the June 2003 Supplemental Statement of the 
Case, the veteran has been notified of the evidence needed to 
establish the benefit sought, and she has been advised, via 
these documents, regarding her and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

In December 2000, the veteran filed his claim of service 
connection for hypertension among other disabilities.  

On January 2001 fee-basis medical examination, the veteran's 
blood pressure was 128/98 (standing), 140/90 (sitting) and 
128/86 (lying).  The examiner indicated that he could not 
arrive at a diagnosis of hypertension as the veteran's blood 
pressure was normal on examination and because the veteran 
was not on medicine to control her claimed hypertension.  

By December 2001 rating decision, the RO denied service 
connection for hypertension.  

On May 2002 fee-basis medical examination, the veteran's 
blood pressure was 130/90 (standing), 130/90 (sitting), and 
144/82 (lying).  The veteran reported taking 25 milligrams of 
hydrochlorothiazide a day.  The examiner diagnosed essential 
hypertension.  

By July 2002 rating decision, the RO granted service 
connection for hypertension to which it assigned a no percent 
rating.  

On July 2004 fee-basis medical examination, the veteran's 
blood pressure was 138/84 (standing), 136/84 (sitting), and 
140/82 (lying).


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected hypertension has been rated 
by the RO under the provisions of Diagnostic Code 7101.  
38 C.F.R. § 4.104.  Under this regulatory provision, a rating 
of 10 percent is warranted for hypertensive vascular disease 
(essential arterial hypertension) where the diastolic 
pressure is predominantly 100 or more.  

A minimum 10 percent evaluation is also assigned when 
continuous medication is shown necessary for the control of 
hypertension and there is a history of diastolic blood 
pressure of predominantly 100 or more.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or more with definite symptoms.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken 2 
or more times on at least 3 different days.  

For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  Id.

Under the foregoing criteria, a 10 percent evaluation is not 
warranted at any time during the appellate period.  Id.; 
Fenderson, supra.  At no time has diastolic blood pressure 
measured 100 or more.  

As well, although the veteran is taking antihypertensive 
medication, a 10 percent evaluation is not warranted because 
there has not been a history of diastolic blood pressure of 
predominantly 100 or more.  38 C.F.R. § 4.104; Diagnostic 
Code 7101.  



ORDER

An increased initial compensable rating for the service-
connected hypertension is denied.  




REMAND

The regulations pertaining to disabilities of the skin were 
amended during the course of the veteran's appeal.  67 Fed. 
Reg. 49,596 (2002).   The veteran, however, was not apprised 
of the revised regulations.  

Before the Board can render a decision on the issue on 
appeal, the veteran must be given notice of the new 
provisions of all potentially applicable skin regulations, 
that is, Diagnostic Codes 7801, 7802, 7804, and 7805.  
38 C.F.R. § 4.118 (2004).  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO must send the veteran notice 
of the current versions of Diagnostic 
Codes 7801, 7802, 7804, and 7805.  
38 C.F.R. § 4.118 (2004).  

2.  The RO should review the claims file 
to ensure that all indicated development 
has been completed.  If not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim taking into 
account the revised skin regulations.  
See 38 C.F.R. § 4.118 (2004).  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for a response 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


